NEITHER THIS WARRANT NOR THE UNDERLYING SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

Manhattan Pharmaceuticals, Inc.

 

Warrant No. W-

_____, 201_

 

THIS CERTIFIES THAT, for value received, [Name of Holder], having an address at
[_______________________] (the “Investor”), is entitled to subscribe for and
purchase at the Exercise Price (defined below) from Manhattan Pharmaceuticals,
Inc., a Delaware corporation, (the “Company”) at any time during the period
commencing on the Initial Exercise Date (as herein defined) and ending at
5:00 p.m., Eastern time, on _____, 201_ (the “Expiration Date”), [________]
shares of the Common Stock (as herein defined), in accordance with the terms
thereof (as such number may be adjusted as provided herein, the “Warrant
Shares”), subject to the provisions and upon the terms and conditions
hereinafter set forth in this Warrant (“Warrant”). This Warrant is being issued
pursuant to the terms of the Subscription Agreement, dated as of _____, 201_, as
amended, by and among the Company, the original Investor and the other parties
named therein (the “Purchase Agreement”).

 

1. Definitions. As used in this Warrant, the following terms have the meanings
set forth below:

 

“Aggregate Number” shall mean, at any time to be determined, the number of
Warrant Shares for which this Warrant may be exercised at such time.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
or executive order to close.

 

“Common Stock” shall mean the common stock, par value $.001 per share, of the
Company (and any other securities into which or for which the Common Stock may
be converted or exchanged pursuant to a dividend, stock split, plan of
recapitalization, reorganization, merger, sale of assets or otherwise) into
which this Warrant will be exercisable.

 

“Company” shall have the meaning set forth in the introductory paragraph hereto.

1

 

“Exercise Price” shall mean $0.04 per share of Common Stock, subject to
adjustment pursuant to Section 6 below.

 

“Expiration Date” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Fair Market Value” shall mean, with respect to a share of Common Stock on any
date: (i) the fair market value of the outstanding Common Stock over the
ten (10) trading days immediately prior to the date of calculation based upon
the closing price per share of Common Stock on each such day, as officially
reported on the principal national securities exchange on which the Common Stock
is then listed or admitted to trading; or (ii) if subsection (i) is not
applicable, a market price per share determined in good faith by the Board of
Directors of the Company, which shall be deemed to be “Fair Market Value.”

 

“Holder” shall mean the Investor or any holder of an interest in the Warrant or
the outstanding Warrant Shares who becomes a holder in compliance with Section 4
hereof.

 

“Initial Exercise Date” shall mean _____, 201_.

 

“Investor” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, university, group, joint-stock company or other entity.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations promulgated thereunder as
the same shall be in effect at the time.

 

“Stock Combination” shall have the meaning set forth in Section 6(a)(i).

 

“Stock Dividend” shall have the meaning set forth in Section 6(a)(i).

 

“Stock Subdivision” shall have the meaning set forth in Section 6(a)(i).

 

“Transaction” shall have the meaning set forth in Section 6(b).

 

“Warrant Register” shall have the meaning set forth in Section 8.

 

“Warrant Shares” shall have the meaning set forth in the preamble.

 

2. Exercise of Warrant.

 

(a) Beginning on the Initial Exercise Date, the rights represented by this
Warrant may be exercised by the Holder hereof, in whole or in part (but not as
to a fractional share of Common Stock), by (A) the delivery of this Warrant,
together with a properly completed Notice of Exercise in the form attached
hereto, to the principal office of the Company at 787 Seventh Avenue, 48th
Floor, New York, New York 10019 (or to such other address as the Company may
designate by notice in writing to the Holder) and (B) payment to the Company of
the Exercise Price for the Warrant Shares being purchased by cash or by
certified check or bank draft. The Company agrees that the shares so purchased
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
delivered to the Company and payment made for such shares as aforesaid.
Certificates for the shares so purchased shall be delivered to the Holder within
ten (10) Business Days after the rights represented by this Warrant shall have
been so exercised, and, unless this Warrant has expired, a new Warrant
representing, and with an Aggregate Number equal to, the number of Warrant
Shares, if any, with respect to which this Warrant shall not then have been
exercised, in all other respects identical with this Warrant, shall also be
issued and delivered to the Holder within such time, or, at the request of such
Holder, appropriate notation may be made on this Warrant and signed by the
Company and the same returned to such Holder. The Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder.
Execution and delivery of the Exercise Notice shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. The Company shall,
upon request of the Holder, use its reasonable best efforts to deliver Warrant
Shares hereunder electronically through The Depository Trust Company or another
established clearing corporation performing similar functions.

 

2

 

(b) Transfer Restriction Legend. Each certificate for Warrant Shares issued upon
exercise of this Warrant, unless at the time of exercise the offer and sale of
such Warrant Shares are registered under the Securities Act, shall bear the
following legend (and any additional legend required by applicable law or rule)
on the face thereof:

 

THE OFFER AND SALE OF THE SHARES OF STOCK REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAW. NEITHER THESE SHARES, NOR ANY PORTION THEREOF OR INTEREST
THEREIN, MAY BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THE SAME ARE
REGISTERED AND QUALIFIED IN ACCORDANCE WITH SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAW, OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.

 

The provisions of Section 4 shall be binding upon all holders of certificates
for Warrant Shares bearing the above legend and shall also be applicable to all
holders of this Warrant. The legend endorsed on the certificates for Warrant
Shares shall be removed and the Company shall issue a certificate without such
legend to the holder thereof at such time as the securities evidenced thereby
cease to be restricted securities upon the earliest to occur of (i) a
registration statement with respect to the resale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, or (ii) the
securities shall have been resold to the public pursuant to Rule 144 (or any
successor provision) under the Securities Act.

 

3

 

(c) Expenses and Taxes on Exercise. The Company shall pay all expenses, taxes
and other charges payable in connection with the preparation, execution and
delivery of any stock certificates and substitute Warrants pursuant to this
Section 2, except that, in case such stock certificates or Warrants shall be
registered in a name or names other than the name of the Holder of this Warrant,
funds sufficient to pay all stock transfer taxes which shall be payable upon the
execution and delivery of such stock certificates or Warrants shall be paid by
the Holder to the Company at the time the Company delivers such stock
certificates or Warrants to the Company for exercise. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

(d) Company Obligations. The Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to deliver certificates representing shares of
Common Stock upon exercise of this Warrant as required pursuant to the terms
hereof.

 

3. Redemption.

 

Each Warrant shall be redeemable at the option of the Company at a redemption
price equal to $0.001 per share of Common Stock purchasable under such Warrant
at any time after the Common Stock of the Company is traded on an
Over-the-Counter Bulletin Board or on a national securities exchange and the per
share average closing price of the Common Stock equals or exceeds an amount that
is twice the Exercise Price under such Warrant for a period of 30 consecutive
trading days; provided that Warrants may not be redeemed by the Company unless
the resale of the shares of Common Stock purchasable under the Warrants has been
registered under the Securities Act or such shares of Common Stock are otherwise
freely tradable.

 

4. Warrants and Warrant Shares Not Registered; Transferee Restrictions.

 

(a) Each Holder, by acceptance thereof, represents and acknowledges that the
offer and sale of this Warrant and the Warrant Shares which may be purchased
upon exercise of this Warrant are not being registered under the Securities Act,
that the issuance of this Warrant and the offering and sale of such Warrant
Shares are being made in reliance on the exemption from registration under
Section 4(2) of the Securities Act as not involving any public offering and that
the Company’s reliance on such exemption is predicated in part on the
representations made by the initial Holder of this Warrant to the Company that
such Holder (i) is acquiring this Warrant for investment purposes for its own
account, with no present intention of reselling or otherwise distributing the
same in violation of the Securities Act, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control, (ii) is an “accredited investor” as defined in Regulation D
under the Securities Act, and (iii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investments made or to be made in connection with the acquisition
and exercise of this Warrant. Neither this Warrant nor the related Warrant
Shares may be transferred except pursuant to an effective registration statement
under the Securities Act or upon the conditions specified in Section 4(b).

 

4

 

(b) Notice of Transfer, Opinion of Counsel. Each Holder, by acceptance hereof,
agrees that prior to the disposition of this Warrant or of any Warrant Shares,
other than pursuant to an effective registration under the Securities Act, such
Holder will give written notice to the Company expressing such Holder’s
intention to effect such disposition and describing briefly such Holder’s
intention as to the manner in which this Warrant or the Warrant Shares
theretofore issued or thereafter issuable upon exercise hereof, are to be
disposed together with an opinion of counsel as may be designated by such Holder
and reasonably satisfactory to the Company as to the necessity or non-necessity
of registration under the Securities Act. If in the opinion of such counsel, the
proposed disposition does not require registration under the Securities Act of
the disposition of this Warrant and/or the Warrant Shares issuable or issued
upon the exercise of this Warrant, such Holder shall be entitled to dispose of
this Warrant and/or the Warrant Shares theretofore issued upon the exercise
hereof, all in accordance with the terms of the notice delivered by such Holder
to the Company. The Company is entitled to rely on the most recent written
notice from the Holder with respect to the ownership of the Warrant.

 

5. Representations, Warranties and Covenants of the Company.

 

(a) The Company hereby represents and warrants that (i) it has full corporate
power and authority to execute and deliver this Warrant, (ii) the execution and
delivery of this Warrant and the consummation by the Company of the transactions
contemplated hereby have been duly and validly approved by all necessary
corporate action on the part of the Company and (iii) this Warrant has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms.

 

(b) The Company covenants and agrees that (i) during the period within which the
rights represented by this Warrant may be exercised, the Company will have at
all times authorized, and reserved for the purpose of issue or transfer upon
exercise of the rights evidenced by this Warrant, a sufficient number of shares
of Common Stock to provide therefore, (ii) the Warrant Shares issued pursuant to
the exercise of this Warrant will, upon issuance, be duly and validly issued,
fully paid and non-assessable and (iii) the Company shall use its commercially
reasonable efforts to procure at its sole expense the listing of all Warrant
Shares then registered for public sale (subject to issuance or notice of
issuance) on all stock exchanges on which the shares of Common Stock are then
listed.

 

6. Adjustments of Aggregate Number.

 

(a) Adjustments. The Aggregate Number, after taking into consideration any prior
adjustments pursuant to this Section 6, shall be subject to adjustment from time
to time as follows and, thereafter, as adjusted, shall be deemed to be the
Aggregate Number hereunder. No adjustments shall be made under this Section 6 as
a result of the issuance by the Company of the Warrant Shares upon exercise of
this Warrant.

 

5

 

(i) Stock Dividends; Subdivisions and Combinations. In case at any time or from
time to time the Company shall:

 

(A) issue to the holders of the Common Stock a dividend payable in, or other
distribution of, Common Stock (a “Stock Dividend”),

 

(B) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, including, without limitation, by means of a stock split
(a “Stock Subdivision”), or

 

(C) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock (a “Stock Combination”),

 

then the Aggregate Number in effect immediately prior thereto shall be
(1) proportionately increased in the case of a Stock Dividend or a Stock
Subdivision and (2) proportionately decreased in the case of a Stock
Combination. In the event the Company shall declare or pay, without
consideration, any dividend on the Common Stock payable in any right to acquire
Common Stock for no consideration, then the Company shall be deemed to have made
a Stock Dividend in an amount of shares equal to the maximum number of shares
issuable upon exercise of such rights to acquire Common Stock.

 

(ii) Miscellaneous. The following provisions shall be applicable to the making
of adjustments of the Aggregate Number provided above in this Section 6(a):

 

(A) Whenever the Aggregate Number is adjusted pursuant to this Section 6(a), the
Exercise Price per Warrant Share payable upon exercise of this Warrant shall be
adjusted by multiplying the Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the Aggregate Number prior to
such adjustment, and the denominator of which shall be the Aggregate Number
following such adjustment.

 

(B) If the Company shall take a record of the holders of the Common Stock for
the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.

 

(b) Changes in Common Stock. In case at any time the Company shall initiate any
transaction or be a party to any transaction (including, without limitation, a
merger, consolidation, share exchange, sale, lease or other disposition of all
or substantially all of the Company’s assets, liquidation, recapitalization or
reclassification of the Common Stock or other transaction) in connection with
which the previous outstanding Common Stock shall be changed into or exchanged
for different securities of the Company or securities of another corporation or
interests in a non-corporate entity or other property (including cash) or any
combination of the foregoing (each such transaction being herein called a
“Transaction”), then, as a condition of the consummation of the Transaction and
without duplication of any adjustment made pursuant to Section 6(a)(i), lawful,
enforceable and adequate provision shall be made so that the Holder shall be
entitled to receive upon exercise of this Warrant at any time on or after the
consummation of the Transaction, in lieu of the Warrant Shares issuable upon
such exercise prior to such consummation, the securities or other property
(including cash) to which such Holder would have been entitled upon consummation
of the Transaction if such Holder had exercised this Warrant immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6). The
foregoing provisions of this Section 6(b) shall similarly apply to successive
Transactions. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Transaction, then the Holder
shall be given the same choice as to the consideration it receives upon any
exercise of this Warrant following such Transaction. At the Holder’s request,
any successor to the Company or surviving entity in such Transaction shall issue
to the Holder a new warrant consistent with the foregoing provisions.

 

6

 

(c) Public Financing Adjustment. Notwithstanding the adjustments in Section
6(a)(i), if the Common Stock of Company is not traded on an Over-the-Counter
Bulletin Board or a national securities exchange on or before the first
anniversary of the Initial Exercise Date, then the Warrant Shares will be
adjusted by multiplying the Warrant Shares immediately prior to the first
anniversary by two (2). For adjustments made to the number of Warrant Shares
pursuant to this Section 6(c), the Exercise Price immediately prior to such
adjustment will remain unchanged.

 

(d) Notices.

 

(i) Notice of Proposed Actions. In case the Company shall propose (A) to pay any
Stock Dividend payable in stock of any class to the holders of the Common Stock
or to make any other distribution to the holders of the Common Stock, (B) to
effect any reclassification of the Common Stock, (C) to effect any
recapitalization, Stock Subdivision, Stock Combination or other capital
reorganization, (D) to effect any consolidation or merger, share exchange, or
sale, lease or other disposition of all or substantially all of its property,
assets or business, (E) to effect a Transaction, or any other liquidation,
dissolution or winding up of the Company, or (F) to effect any other action
which would require an adjustment under this Section 6, then in each such case
the Company shall give to the Holder written notice of such proposed action,
which shall specify the date on which a record is to be taken for the purposes
of such Stock Dividend, Stock Subdivision, Stock Combination, or distribution,
or the date on which such Transaction, reclassification, recapitalization,
reorganization, consolidation, merger, share exchange, sale, lease, transfer,
disposition, liquidation, dissolution, winding up or other transaction is to
take place and the date of participation therein by the holders of Common Stock,
if any such date is to be fixed, or the date on which the transfer of Common
Stock is to occur, and shall also set forth such facts with respect thereto as
shall be reasonably necessary to indicate the effect of such action on the
Common Stock and on the Aggregate Number after giving effect to any adjustment
which will be required as a result of such action. Such notice shall be so given
in the case of any action covered by clause (A) or (B) above at least ten (10)
days prior to the record date for determining holders of the Common Stock for
purposes of such action and, in the case of any other such action, at least ten
(10) days prior to the earlier of the date of the taking of such proposed action
or the date of participation therein by the holders of Common Stock.

 

7

 

(ii) Adjustment Notice. Whenever the Aggregate Number is to be adjusted pursuant
to this Section 6, unless otherwise agreed by the Holder, the Company shall
promptly (and in any event within twenty (20) Business Days after the event
requiring the adjustment) prepare a certificate signed by the principal
executive officer or the principal financial officer of the Company, setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment is to be calculated. The Company shall keep at its
principal office copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by the
Holder or any prospective purchaser of the Warrant (in whole or in part) if so
designated by the Holder.

 

7. Exchange, Replacement and Assignability. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the office or agency of the Company
described in Section 2, for new Warrants of like tenor and date representing in
the aggregate the right to purchase the number of Warrant Shares which may be
purchased hereunder, each of such new Warrants to represent the right to
purchase such number of Warrant Shares as shall be designated by such Holder at
the time of such surrender. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of Warrants and, in the case of
any such loss, theft or destruction, of an indemnity letter (reasonably
satisfactory to the Company) of an institutional holder of such Warrants, or in
other cases, of a bond of indemnity or other security satisfactory to the
Company, or, in the case of any such mutilation, upon surrender or cancellation
of Warrants, the Company will issue to the Holder a new Warrant of like tenor
and date, in lieu of this Warrant or such new Warrants, representing the right
to purchase the number of Warrant Shares which may be purchased hereunder.
Subject to compliance with Section 4, this Warrant and all rights hereunder are
transferable in whole or in part upon the books of the Company by the registered
Holder hereof in person or by duly authorized attorney, and new Warrants shall
be made and delivered by the Company, of the same tenor and date as this Warrant
but registered in the name of the transferees, upon surrender of this Warrant,
duly endorsed, to the appropriate office or agency of the Company. All expenses,
taxes (other than stock transfer taxes) and other charges payable in connection
with the preparation, execution and delivery of Warrants pursuant to this
Section 7 shall be paid by the Company.

 

8. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

9. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

8

 

10. Transfer Books, No Rights as Shareholder, Survival of Rights. The Company
will at no time close its transfer books against the transfer of this Warrant or
any Warrant Shares in any manner which interferes with the timely exercise of
this Warrant. This Warrant shall not entitle the Holder to any voting rights or
any rights as a shareholder of the Company. The rights and obligations of the
Company, of the Holder of this Warrant and of any Holder of Warrant Shares
issued upon exercise of this Warrant pursuant to the terms of this Warrant shall
survive the exercise of this Warrant.

 

11. No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders in this Warrant.

 

12. Amendment and Waiver.

 

(a) It is agreed that any waiver, permit, consent or approval of any kind or
character on the Holder’s part of any breach or default under this Warrant, or
any waiver on the Holder’s part of any provisions or conditions of this Warrant
must be in writing.

 

(b) Any amendment, supplement or modification of or to any provision of this
Warrant, any waiver of any provision of this Warrant and any consent to any
departure by any party from the terms of any provision of this Warrant shall be
effective only if it is made or given in writing and signed by the Company and
the Holder.

 

(c) Any amendment or waiver consented to as provided in this Section 12 is
binding upon each future Holder of this Warrant and upon the Company without
regard to whether this Warrant has been marked to indicate such amendment or
waiver.

 

13. Rights of Transferees. Subject to compliance with Section 4, the rights
granted to the Holder hereunder of this Warrant shall pass to and inure to the
benefit of all subsequent transferees of all or any portion of the Warrant
(provided that the Holder and any transferee shall hold such rights in
proportion to their respective ownership of the Warrant and Warrant Shares)
until extinguished pursuant to the terms hereof.

 

14. Headings. The headings in this Warrant are for convenience of reference only
and shall not constitute a part of this Warrant, nor shall they affect their
meaning, construction or effect.

 

15. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be in writing and shall be deemed to have been given:
(a) when delivered by hand (with written confirmation of receipt); (b) when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested); (c) on the date sent by facsimile or e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 15).  

 

9

 

 

If to the Company:

Manhattan Pharmaceuticals, Inc.

787 Seventh Avenue, 48th Floor

New York, NY 10019

Attn: Chief Executive Officer

 

 

with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, NY 10016

Attn: Mark McElreath, Esq.

 

If to the Holder:

____________________

____________________

____________________

____________________



 

   

16. Successors and Assigns. This Warrant shall be binding upon and inure to the
benefit of the parties hereto and their respective successors or heirs and
personal representatives and permitted assigns; provided, that the Company shall
have no right to assign its rights, or to delegate its obligations, hereunder
without the prior written consent of the Holder.

 

17. Governing Law. This Agreement and (unless otherwise provided) all amendments
hereof and waivers and consents hereunder shall be governed by the laws of the
State of New York, notwithstanding any conflict of law provision to the
contrary. THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK, SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY AND THE HOLDER PERTAINING TO THIS WARRANT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
WARRANT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, PROVIDED, THAT THE HOLDER AND
THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING
IN THIS WARRANT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH
IN SECTION 15 OF THIS WARRANT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.

 

10

 

18. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof. The parties hereto further agree to replace such
invalid, illegal or unenforceable provision of this Warrant with a valid, legal
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.

 

19. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE COMPANY AND HOLDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS WARRANT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

20. Entire Agreement. This Warrant, together with the Purchase Agreement,
contains the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements or
understandings with respect thereto.

 

[signature page follows]

 

11

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer, duly attested by its authorized officer, as of the date
first set forth above.

 

 

 

Manhattan Pharmaceuticals, Inc.

 

By:

Name: ____________________________

Title: _____________________________

 

ATTEST:

 

By:

Name: ____________________________

Title: _____________________________

 

 

[Signature Page]

 

 



NOTICE OF EXERCISE

 

To:

Manhattan Pharmaceuticals, Inc.

787 Seventh Ave.

48th Floor

New York, New York 10019

1. The undersigned, pursuant to the provisions of the attached Warrant, hereby
elects to exercise this Warrant with respect to ________ shares of Common Stock
(the “Exercise Amount”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed thereto in the attached Warrant.

 

2. Please issue a certificate or certificates representing the shares issuable
in respect hereof under the terms of the attached Warrant, as follows:

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such certificate or certificates to the following address:

 

 

(Address of Record Holder/Transferee)

 

3. If the Exercise Amount is less than all of the shares of Common Stock
purchasable hereunder, please issue a new warrant representing the remaining
balance of such shares, as follows:

 

 

(Name of Record Holder/Transferee)

and deliver such warrant to the following address:

 

 

(Address of Record Holder/Transferee)

 

 

Date:

Name of Record Holder

 

_______________________________________

 

By:

Name: ____________________________

Title: _____________________________



 

[Notice of Exercise]

 

